GROSSCUP, Circuit Judge,
after stating the facts, delivered the opinion.
The gist of appellants’ invention is in so placing a fulcrum next to a ring placed loosely around the handle—the whole cushioned on a spiral spring running also around the handle—that when the lever is brought down, the spring will close, thus intensifying the grip of the clamp upon the mop. The appellee’s device contains all these elements except the ring. If the appellant had been the first person to utilize a spring cushion for the purpose of intensifying the grip of the clamp upon the mop, the patent might be given a scope that would include appellee’s device as the mechanical equivalent. But the appellant was not the first to utilize, for that purpose, a spring cushion upon which rested the fulcrum of the lever. Johnson as early as 1843 used a clamp, intensified by a spring that wound around the handle. Jackson in 1891 fulcrumed his lever upon cushioned springs. The only respect in which appellant’s device differs mechanically from a long line of well known mops, is in the introduction of the loose ring—an element pointed out in the first claim as an essential element; and unquestionably implied in the second claim. The appellee omits this element; and does not employ, therefore, any part of the combination patented that was not open to him in the prior art.
The decree of the Circuit Court is affirmed.